Title: From John Adams to Philip Peck, 16 November 1801
From: Adams, John
To: Peck, Philip



Sir
Quincy November 16th 1801

The request, in your Letter of the 4th: which I received on Saturday, is somewhat embarrassing. On the one hand, to refuse my consent to a proposal which must be thought by some so obliging and by others So flattering, would be severe and uncivil: on the other I do not approve, in general of the practice of giving double names of Baptism to Children: Although the Influence of Grandmothers and Great grandmothers has introduced Several Instances of them into my own Family both among my Children and Grand Children. It seems to me, now, that if I was to go over life again, I would never call a Son by any other Name than Joseph, John, Samuel Josiah or Ebenezer nor a Daughter any other than Susanna or Abigail Ruth Rachell, Hannah or Elizabeth.—
I must leave you therefore, precisely where I found you; in full possession of your right and discrition to give your Child whatever name you please.— My Sincere Advice to you, however is to christen your first Born, by your own name Phillip and to consider this as a constant Admonition to you, to give him the best Education in your power, Whether the Child shall bare your name or mine I wish he may be a better Man than either of Us.—
You express a concern, “at the Odium, which has been hurled at my Character”—and I must confess that my Vanity has been Sometimes flattered at the thought, that my Name and Character have been distinguished from all others Men who were ever born or set a foot in America, by more and grosser lies fabricated out of nothing and propagated with Ardor, to make them unpopular; and that, without being able to affect it. I have nothing more to say upon this head at present, than what is expressed in the Words of the Poet—
To Virtue only and her Friends, a Friend,
The World besides may murmur or Command.
Know; all the distant din, that world can keep,
Rolls o’er my grotto, and but Sooths my sleep.—
I am Sir very respectfully your very humble Servant

John Adams